Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first lift mechanism in claims 1 and 17, a rotational drive mechanism in claim 1, a second lift mechanism in claims 8 and 17, first and second crossbeam support assemblies in claims 1 and 17, and a beam support assembly in claim 34.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to the first and second crossbeam support assemblies, these are being interpreted as comprising two plates 72 & 84 supported by the first and second lift mechanism, respectively, and pivot pins pivotingly coupling respective plates to respective portions of the crossbeam support element (figs. 8 & 9 and pages 8-10 of Applicant’s originally filed disclosure). The beam support assembly is also interpreted as comprising the above structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, 17-27, and 32-39  rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 8, and 17 recite the above claim limitations of “a rotational drive mechanism”, “a first lift mechanism”, and, “a second lift mechanism”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 recites a first pivot axis that is transverse to the beam axis. In light of Applicant’s specification it is unclear if this axis is referring to the transverse axis introduced in claim 1.
Claim 32 recites the engine component. There is insufficient antecedent basis for this limitation.
Claim 34 recites a beam support assembly, and then subsequently recites each crossbeam support assembly. Its unclear if the plurality of crossbeam support assemblies (plural) are referring to the beam support assembly (singular), or if new elements are being introduced. 
Claim 34 recites each upright support has a vertical slot in a front side, and a beam support assembly at least partially contained inside the upright support, extending through the slot and connected to the frame crossbeam. It is unclear whether the beam support assembly extends through both slots or merely one of the slots.
Claim 34 recites an axis transverse to the beam axis. In light of Applicant’s specification it is unclear if this axis is referring to the transverse axis introduced in claim 32.
Claims 2, 5-7, 17-27, 33, and 35-39 are rejected for depending from one of claims 1, 17, and 32.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0290754 (“Chantal”) in view of WO2015/185811 (“the ‘811 reference”) and Civil Engineering X, Camber, available at https://civilengineeringx.com/structural-analysis/structural-steel/camber/, Screen shot taken on April 9, 2018 (“NPL”).
Claim 32 recites a system for moving a vehicle component of a vehicle relative to a structure of the vehicle during installation of the component on the structure. Chantal is directed to handling an aircraft motor and is capable of moving the motor during installation onto an aircraft (paras. [0002]-[0006]). Chantal teaches a pair of spaced-apart upright supports (elements 27 & 29 of figure 1) configured to be mounted to a base on opposite sides of a component bay region of the base (figure 1, para. [0079], wherein chassis 3 is interpreted as the base delimiting a component bay region). 
Claim 32 also recites a lift frame including a frame crossbeam; a crossbeam support on which the frame crossbeam is supported. Chantal teaches a curved beam 19 that transverses between the upright supports (fig. 1, para. [0077), i.e. frame crossbeam, wherein the curved movement of the frame crossbeam along the pair of upright supports (figs. 1-3, para. [0090]), rotationally around a beam axis of the frame crossbeam (figs. 4-6, paras. [0098]-[0101]), and rotationally around a transverse axis orthogonal to the beam axis (paras. [0096]-[0097]).
Claim 32 lastly recites wherein the crossbeam support contains the frame crossbeam, each of the crossbeam support and the frame crossbeam extending all the way from one of the upright supports to the other upright support, and the crossbeam support being entirely supported and controlled from the pair of spaced-apart upright supports. As illustrated in fig. 1, the crossbeam support 25 partially contains the frame crossbeam 19 in order to rotate the crossbeam 19 (para. [0099]). As further illustrated in fig. 1, each of the crossbeam 19 and support 25 extend all the way between the upright supports 27 & 29, and the support 25 is connected to the upright supports such that the upright supports are solely responsible for directly supporting the support and the position of the support (para. [0079]).
	Chantal fails to explicitly teach a pair of trusses having respective apexes, the trusses being secured at their apexes at spaced-apart positions to the frame crossbeam, and having distal ends configured to be secured at spaced-apart positions to the engine component. However, this would have been obvious in view of the ‘811 reference.
	The ‘811 reference is also directed to positioning an aircraft engine with respect to an aircraft (para. [0002], [0009] & [0040], wherein all references to the ‘811 reference refer to the machine translation submitted with the Office action mailed on December 2, 2020). The ‘811 reference teaches a lift frame extending between two upright supports wherein both ends of the lift frame comprise connection members 501 configured to attach to the engine (fig. 1, para. [0033]). The ‘811 reference teaches that the connection members 501 can be connected to the rest of the lift frame 502/503/506 via truss assemblies 504/507 (fig. 1).
	In this case, both Chantal and the ‘811 reference are directed to a system for moving an aircraft engine, wherein the system comprises a non-linear crossbeam having two connection members at respective ends that attach to different locations on the engine. The ‘811 reference teaches that the ends of the non-linear crossbeams can have truss assemblies connected to the 
Chantal et al. fail to explicitly teach the truss assembly is cambered. However, this would have been obvious in view of NPL. NPL is directed to camber and teaches that it is known for structural components such as trusses to have a camber that deflects the truss to a desired shape when a load is applied (page 1, wherein all references to NPL refer to the document submitted herewith).
 In this case, Chantal et al. teaches a system having a truss assembly configured to support the load of an aircraft engine. NPL teaches that it is known to provide camber in truss assemblies so that when deflected under a load it deflects to a desired shape. It would be obvious to provide a camber in the truss assembly of Chantal et al. so that when picking up the aircraft engine, the deflection of the assembly deflects the trusses into a desired shape.

Allowable Subject Matter
Claims 1-2, 4-8, 17-27, and 35-39 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 33 and 34 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter. With respect to claims 1, 17, and 34, the prior art fails to teach or fairly suggest the crossbeam support assemblies as interpreted in the claim interpretation section above, in combination with the other limitations of the claims. With respect to claim 33, the prior art fails to teach or fairly suggest the crossbeam support is a cylinder enclosing the frame crossbeam wherein the apexes of the cambered trusses being connected through openings in the crossbeam support to the frame crossbeam, in combination with the other limitations of claims 32 and 33. The rest of the claims are allowable due to their dependence on one of claims 1 and 17.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered. The examiner agrees that the amended and new claims overcome the previous rejections. Thus, the previous rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”